 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, AZ Bar #012377
 2   (admitted pro hac vice)
     3100 West Ray Road, Suite 300
 3   Chandler, Arizona 85226
     Tel.: (480) 420-1600
 4   Fax: (480) 420-1695
     dstruck@strucklove.com
 5
     LAW OFFICE OF ETHAN H. NELSON
 6   Ethan H. Nelson, CA Bar #262448
     4 Park Plaza, Suite 1025
 7   Irvine, California 92614
     Telephone: (949) 229-0961
 8   Cell: (801) 330-0463
     Fax: (949) 861-7622
 9   EthanNelsonEsq@gmail.com
10   Attorneys for Defendant Corrections
     Corporation of America/CoreCivic
11
                             UNITED STATES DISTRICT COURT
12
                            EASTERN DISTRICT OF CALIFORNIA
13
14    Miguel A. Garcia,                             Case No. 2:18-cv-00452-JAM-EFB

15                                     Plaintiff,   ORDER GRANTING DEFENDANT’S
                                                    MOTION TO STAY DISCOVERY
16           v.                                     PENDING MOTION TO TRANSFER

17    Corrections Corporation of America,           U.S. District Judge: John A. Mendez
                                                    U.S. Magistrate Judge: Edmund F. Brennan
18                                   Defendant.
                                                    Complaint Filed:   October 25, 2016
19                                                  Trial Date:        None set

20          The court, having reviewed Defendant’s Motion to Stay Discovery Pending Motion
21   to Transfer, and good cause appearing,
22          IT IS ORDERED that Defendant’s Motion to Stay Discovery Pending Motion to
23   Transfer is granted.
24   Dated: February 13, 2019.
25
26
27
28

                                                                             [PROPOSED] ORDER
                                                                          2:18-CV-00452-JAM-EFB
